Brown, J.
Relator was the holder of certain tax sale certificates issued pursuant to tax judgment sales for the years 1890 and 1894. They were all, in an action brought to test their validity, adjudged void by the district court of Ramsey county, and relator demanded of the proper officers a refundment under and pursuant to the provisions of section 1610, G. S. 1894. Her demand was refused, whereupon she brought this proceeding to enforce refundment. The court below granted the relief prayed for, judgment was entered accordingly, and respondent appealed.
Section 1610, G. S. 1894, the statute in force at the time relator acquired her certificates provides that, in all cases where a tax sale has been adjudged void and set aside, the holder of the certificate of sale shall be entitled to a refundment from the proper county of the amount paid with interest. This statute entered into and formed a substantial part of the contract between relator and the county in respect to the certificates of sale in question and rights thereunder, *374and controls the right of refundment here involved. State v. Krahmer, 105 Minn. 422, 117 N. W. 780, 21 L.R.A.(N.S.) 157. It does not affirmatively appear from the record before us upon what ground the certificates were adjudged void; but we take it, from the arguments of counsel, that they were invalid on their face, and for that reason set aside, and upon that.theory we dispose of the question presented.
It appears from the record that relator never complied with the provisions of chapter 271, Laws 1905 (R. L. Supp. 1909, § 956— 2), and respondent contends that she thereby forfeited and lost the right of refundment. In this we do not concur.
Relator’s right of refundment, as already stated, was fixed by the statute in force when she obtained her certificate, the sole prerequisite of which, as thereby prescribed, was the adjudication of the invalidity of her title. And it was not competent for the legislature subsequently to impair her rights by adding other conditions or restrictions. State v. Krahmer, supra; Slocum v. McLaren, 109 Minn. 49, 122 N. W. 871; Gray v. City of St. Paul, 105 Minn. 19, 116 N. W. 1111. The act of 1905 can, therefore, have no application to the case. It simply provides that notice of the expiration of redemption shall be given within a certain time, and that the muniments of title shall be recorded in the office of the register of deeds, a failure to do which, the act declares, shall render the title void and of no effect.
Had the failure to comply with this statute been the ground upon which relator’s certificates were adjudged void by the court below, a different question would have been presented. But such was not the. ground of that adjudication, and we do not consider what effect a failure to comply with that act would have upon the right of refundment. The question is not before us.
Judgment affirmed.